Citation Nr: 0807122	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory condition.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), to include as a chronic disability resulting 
from an undiagnosed illness.  

4.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to April 
1992.  He had service in the Southwest Asia Theater of 
Operations from October 7, 1990 to April 15, 1991.  See DD 
214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in July 2003 and March 2004.  The former granted 
service connection for PTSD with a 10 percent evaluation 
effective July 2, 2002, but denied service connection for 
bilateral hearing loss and ALS.  The latter denied service 
connection for a chronic respiratory problem.  

In a March 2005 rating decision, the RO assigned a 70 percent 
evaluation to service-connected PTSD, effective July 2, 2002.  
Despite the increased rating granted by the RO, the veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The issue of entitlement to service connection for a chronic 
respiratory condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has bilateral hearing loss as a result of active 
service.  

2.  There is no medical evidence of record showing that the 
veteran has been diagnosed with ALS, nor are there objective 
indications of a chronic disability.  

3.  The veteran's PTSD does not cause total social and 
occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  The criteria for service connection for amyotrophic 
lateral sclerosis (ALS), to include as a chronic disability 
resulting from an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).  

3.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

With certain enumerated disorders, such as sensorineural 
hearing loss and ALS, service incurrence may be presumed if 
the disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1)(i) (2007).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2007).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2007).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2007).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2007).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2007).  

As noted in the Introduction, the veteran served in the 
Southwest Asia Theater of Operations.  Therefore, he 
qualifies for consideration for presumptive service 
connection for disabilities resulting from undiagnosed 
illness or unexplained chronic multi-symptom illness.  

The veteran contends that he has bilateral hearing loss and 
ALS as a result of active service.  He reports that he 
presumes he has ALS, or Lou Gehrig's disease, because he has 
bodily aches and pains, problems with his hands, to include 
stiffness and pain in his hands and fingers, joint pain 
(knees, ankles, wrists, elbows and neck), numbness in his 
arms and legs, muscle spasms, and headaches.  The veteran 
also indicates that he was found to have hearing loss during 
an in-service physical and that his hearing has gotten worse 
since leaving active duty, though he has not complained about 
it and has been trying to live with it.  See July 2002 VA 
Form 21-4138; statement in support of claim received August 
2002; July 2004 VA Form 9.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, ALS, or any of the 
symptoms the veteran presently complains of.  The service 
medical records do contain several audiograms, but the 
veteran did not exhibit hearing loss per VA standards in any 
of them.  See May 1985 and January 1989 reference audiograms; 
September 1988 and March 1990 hearing conservation data 
reports.  Nor did the veteran exhibit hearing loss during an 
undated periodic examination.  See report of medical 
examination.  He also consistently denied ear, nose or throat 
trouble and hearing loss during periodic examination and 
there are no notations related to hearing loss during these 
examinations.  See id.; see also reports of medical history 
dated November 1989 and July 1991.  At the time of his 
discharge from service, the veteran again denied ear, nose or 
throat trouble and hearing loss and clinical evaluations of 
his ears and drums were normal.  See April 1992 reports of 
medical examination and history.  

Post-service medical evidence includes an August 2002 
audiogram and diagnosis of bilateral moderate nonsyndromic 
sensorineural hearing loss (NSHL).  See records from Dr. C. 
Brentnall.  There is no record of VA treatment for hearing 
loss and these are the only private medical records 
associated with this claim.  The Board also notes that there 
is no medical evidence of record indicating that the veteran 
has been treated for or diagnosed with ALS.  See VA and 
private treatment records.  

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous neurological disorders examination in December 
2002.  He reported working as a support engineer during the 
Persian Gulf War and indicated that he had been reading about 
the increasing incidents of ALS in veterans of the Gulf War.  
He indicated that he had become concerned and wanted to be 
evaluated for the condition.  The veteran reported occasional 
tingling in his fingers but denied any neurological symptoms, 
difficulty swallowing, numbness, weakness, shortness of 
breath, weight loss, jerking, headaches, vasicultations or 
twitching.  Physical examination in general was normal.  On 
neurological examination, the veteran was alert, awake and 
oriented times four.  His speech was normal and there was no 
evidence of dysarthria or spastic speech.  Cranial nerve 
examination was normal, pupils were two millimeters, equal, 
round and reactive to light and accommodation, extraocular 
motions were intact, there were no nystagmus and ptosis was 
normal.  Sense and strength of the face was normal, tongue 
and palate were midline, there was no facial asymmetry, and 
neck extension and flexors were normal.  Motor examination 
revealed normal tone, no wasting, no vasicultations and no 
abnormal movements.  The veteran's power was 5/5 in all 
extremities, deep tendon reflexes were two plus and 
asymmetric, and plantars were downgoing.  Sensory examination 
was intact for pin prick, proprioception and vibrations and 
temperature.  His coordination and gait were normal and there 
was no loss of muscle mass.  The examiner indicated that a 
normal neurological examination had been conducted, that the 
veteran did not have any signs or symptoms suggestive of ALS, 
and that based on the clinical examination and the historical 
factors, he did not think the veteran had ALS.  

Neurological evaluation was also normal on VA general medical 
examination in February 2007.

The evidence of record does not support the veteran's claim 
for service connection for bilateral hearing loss.  As an 
initial matter, the veteran did not exhibit hearing loss per 
VA standards during service, as evidenced by the multiple 
audiograms at record, nor did he complain of hearing loss at 
the time of his discharge.  In addition, the earliest post-
service medical evidence of record related to a diagnosis of 
bilateral hearing loss is dated August 2002, more than a 
decade after the veteran's separation from service.  This 
large span of time does not support a finding that the 
veteran has had continuity of symptomatology since service; 
nor has he specifically complained of such.  Moreover, while 
the Board acknowledges that the August 2002 audiogram appears 
to show that the veteran has hearing loss per VA standards, 
there is no competent medical evidence of record linking this 
bilateral hearing loss to service.  In the absence of such 
evidence, service connection is not warranted and the claim 
must be denied.  See 38 C.F.R. § 3.303 (2007).  

The evidence of record also does not support the veteran's 
claim for service connection for ALS, to include as a chronic 
disability resulting from an undiagnosed illness.  As noted 
above, the veteran's service medical records are devoid of 
reference to complaint of, or treatment for, ALS, or any of 
the symptoms the veteran presently complains of.  Moreover, 
the post-service medical evidence is devoid or any indication 
that the veteran has complained of or received treatment for, 
or has exhibited objective indication of a chronic 
disability.  To the contrary, on VA examination in December 
2002 the examiner indicated that neurological examination was 
normal and that the veteran did not have any signs or 
symptoms suggestive of ALS.  Neurologic evaluation was again 
normal on VA general medical examination in February 2007.  
Service connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without medical evidence of a diagnosis for the 
claimed disability, service connection cannot be granted.  
Furthermore, for a disability resulting from an undiagnosed 
illness, there must be objective indications of a chronic 
disability; there must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  In 
the absence of such medical evidence, service connection is 
not warranted and the claim must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service connection for PTSD was granted with a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective July 2, 2002.  See July 2003 rating decision.  
The veteran thereafter filed a NOD and, as noted above, the 
RO subsequently granted an increase to 70 percent, effective 
July 2, 2002.  See March 2005 rating decision.  The veteran 
contends he is entitled to an increased rating for PTSD 
because he has panic attacks two to three times per week, he 
is depressed all the time, he has impaired sleep and memory 
loss, and it has affected his ability to perform work duties.  
See July 2004 VA Form 9.  

Pursuant to the General Rating Formula for Mental Disorders, 
only one rating in excess of 70 percent is available, namely 
a 100 percent rating that requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and/or memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130 (2007).  In 
short, the veteran must suffer from both total occupational 
and social impairment in order to warrant the assignment of a 
100 percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The veteran underwent a VA C&P initial evaluation for PTSD 
examination in December 2002.  He reported recollecting 
events from service that bother him such that he does not 
want to be in crowds or around people.  The veteran also 
indicated that he felt depressed all the time, that he had 
gained 45 pounds in nine months, and that he had disturbed 
sleep.  He denied having suicidal or homicidal ideations, 
seeing things or hearing voices, though he did indicate 
hearing his name being called two months prior.  The veteran 
also indicated that he had a bad temper and reported an 
incident at work when he had an argument with a coworker.  

The veteran reported living alone as he had been separated 
from his wife since 1997, which he felt was a result of his 
current psychiatric situation.  He indicated that had been 
divorced once and that he had a thirteen year-old son.  The 
veteran finished high school, quit smoking in February 2001, 
and was drinking two bottles of wine per week.  He denied 
marijuana or cocaine abuse, DUI citation or any pending legal 
charges.  The veteran indicated that he had worked for the 
last ten years in difference places and was currently working 
as a forklift operator.  

Mental status examination revealed that the veteran's mood 
"varied."  Affect was constricted, psychomotor function was 
withdrawn, speech had regular rate and rhythm, and memory, 
insight and judgment were fair.  There was no loosening of 
associations, flight of ideas, suicidal or homicidal 
ideations, audio or visual hallucinations, tangentiality, or 
circumstantiality.  The veteran was assigned Axis I diagnoses 
of depression, not otherwise specified, and PTSD of mild 
severity.  A Global Assessment of Functioning (GAF) score of 
58 was assigned.  

The veteran underwent a VA C&P review examination for PTSD in 
February 2007, at which time his claims folder and medical 
records were reviewed.  The examiner indicated that the 
veteran was receiving ongoing outpatient treatment through 
the VA and was being prescribed anti-depressant medication, 
but had not been hospitalized.  The veteran reported that he 
had been separated since 1997 and was not presently in a 
romantic relationship.  He indicated that he speaks to his 
son, who lives in Texas, every week, but does not feel close 
to him.  The veteran denied having any friends and indicated 
that he likes to be by himself, but then stated that he does 
consider the others in his bowling league to be his friends.  
The veteran reported bowling every week in the league and 
also reported enjoying watching television.  He denied a 
history of suicide attempts and violence/assaultiveness.  

Psychological examination revealed that the veteran was 
appropriately and casually dressed.  Psychomotor activity, 
speech and thought process and content were unremarkable, 
attitude was cooperative and guarded, affect was constricted, 
mood was dysphoric, attention was intact, intelligence was 
average, and the veteran was oriented to person, time and 
place.  The examiner indicated that delusions were 
persecutory but not persistent and that the veteran 
understood outcome of behavior and that he had a problem.  
The veteran reported sleep impairment and panic attacks but 
denied hallucinations.  The examiner indicated that the 
veteran did not have inappropriate or obsessive/ritualistic 
behavior and also reported that what the veteran described as 
panic attacks did not sound like a true panic attack, but 
more related to anger.  The veteran reported homicidal 
thoughts when he is angry but denied current thoughts, intent 
or plan and denied any specific targets.  He also reported 
having suicidal thoughts when he was unemployed in June but 
denied current thought, intent or plan.  Impulse control was 
described as fair and the veteran reported that he becomes 
easily irritated with others at work.  The examiner indicated 
that the veteran was able to maintain minimum personal 
hygiene and that there were no problems with activities of 
daily living.  Remote memory was normal, recent memory was 
mildly impaired (difficulty remembering phone numbers and 
addresses) and immediate memory was normal.  

The examiner indicated that the veteran has recurrent, 
distressing dreams of the traumatic event, makes efforts to 
avoid thoughts, feelings or conversations associated with the 
trauma, makes efforts to avoid activities, places or people 
that arouse recollections of the trauma, and feels detached 
or estranged from others.  The veteran also has difficulty 
falling or staying asleep, irritability or outbursts of 
anger, exaggerated startle response, nightmares about twice a 
month, is easily bothered and jumpy, avoids watching news 
related to Iraq, and has transient feelings of mild 
depression.  The examiner indicated that the veteran's 
symptoms are mild and have stayed the same in severity, and 
that there are no periods or remission reported.  

The veteran reported being employed full-time as a tool and 
parts attendant, a job he had held for less than one year.  
He denied losing time from work during the prior year but 
indicated that he had been fired in April 2006 from his job 
as a forklift operator.  The veteran also reported poor 
social interaction.  The veteran was assigned an Axis I 
diagnosis of chronic, mild PTSD and a GAF score of 57.  The 
examiner noted that the veteran's PTSD is mild and his 
problems interacting with others cannot be tied directly to 
PTSD, as it is possible he has some underlying Axis II 
features that impact his ability to interact with authority 
figures.  The examiner also indicated that the veteran should 
not be considered unemployable due to his PTSD, as there is 
no direct link between his symptoms and his employment 
problems.  

The evidence of record does not support the assignment of a 
100 percent rating for PTSD.  The Board acknowledges that the 
veteran was reportedly fired from the job he held prior to 
his current job, that he has had prior problems at work, and 
that he is irritable towards coworkers.  See February 2007 VA 
C&P examination report; see also mental health progress notes 
dated June 2005 and December 2005.  Despite these problems, 
the veteran was able to maintain various jobs between his 
discharge from service and the present time.  Moreover, the 
February 2007 VA examiner indicated that the veteran should 
not be considered unemployable due to his PTSD.  

The Board also acknowledges that GAF scores ranging from 40 
to 58 have been assigned since the inception of the veteran's 
claim for PTSD, most during VA treatment.  See VA records; VA 
examination reports.  The majority assigned was a score of 
40, which represents some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).  Most recently, the veteran was 
assigned a score of 57, which represents moderate symptoms or 
moderate difficulty in social, occupations or school 
functioning.  See id.  Irrespective of the GAF scores 
assigned, however, there is no evidence of symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  Moreover, 
although the veteran denied having friends, he participates 
in a weekly bowling league and there is evidence that he has 
dated in the past, though he is not currently involved in a 
romantic relationship.  See February 2007 VA examination 
report; VA treatment records.  Consequently, the Board 
concludes that the evidence does not show that the veteran's 
PTSD produces both total social impairment and total 
occupational impairment, so as to support a schedular 100 
percent evaluation.  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the July 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate his claims for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send the evidence needed as 
soon as possible, which would include evidence in his 
possession that pertains to his claims.  See July 2002 
letter.  

With respect to the claim for a higher rating for PTSD, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  When service 
connection has been granted and an initial disability rating 
and effective date have been assigned, section 5103(a) is no 
longer applicable.

Accordingly, the duty to notify has been fulfilled as to each 
claim.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See January 2007 letter.  The 
claims were readjudicated in a May 2007 supplemental SOC 
(SSOC).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical, VA and private treatment 
records have been obtained and he was afforded several 
appropriate VA examinations in connection with his claims for 
ALS and PTSD.  The Board notes that remand for a VA 
examination related to the veteran's claim for service 
connection for bilateral hearing loss is not warranted 
because the service medical records are negative for any 
complaints or findings of hearing loss, there is no evidence 
of continuity of symptomatology since service, and there is 
no medical evidence suggesting a nexus to service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for amyotrophic lateral sclerosis (ALS), 
to include as a chronic disability resulting from an 
undiagnosed illness, is denied.  

A rating in excess of 70 percent for PTSD is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran contends that he has had chronic respiratory 
problems as a result of service.  He indicates that he was 
diagnosed with asthma by two physicians, one VA and one 
private, and that he has been prescribed medication to help 
with breathing constriction.  See VA Forms 21-4138 dated 
September 2003 and December 2004.  The veteran also asserts 
that his current problems are related to problems with 
breathing and pneumonia during active service.  See April 
2005 VA Form 9.  

As an initial matter, the veteran reported receiving 
treatment related to respiratory problem at Baptist Health 
Center during the 1990s.  See April 2005 VA Form 21-4138; see 
also April 2005 VA Form 21-4142.  The RO sought to obtain the 
records identified by the veteran, but review of the claims 
folder does not reveal a response was received or records 
obtained.  See September 2005 letter.  Nor does review of the 
claims folder reveal that the veteran was informed of Baptist 
Health Center's failure to respond to the RO letter, as 
required by 38 C.F.R. § 3.159(e) (2007).  On remand, the 
RO/AMC should provide the veteran with the notice required by 
this regulatory provision.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current 
respiratory diagnosis or diagnoses, and for an opinion on 
whether any current diagnosis is related to service.  This is 
particularly important given the in-service references to 
breathing problems, bronchitis and pneumonia, the post-
service medical evidence indicating that the veteran has 
received VA and private treatment for pneumonia, bronchitis 
and asthma, and the February 2007 VA C&P general medical 
examination report, which contains a diagnosis of asthma.  
See VA records; records from Jacksonville Hospital; records 
from Dr. C. Brentnall.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records, dated since December 2005.  

2.  Provide the veteran with the notice 
required by 38 C.F.R. § 3.159(e) (2007) 
regarding VA's inability to obtain 
records from Baptist Health Center.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any currently 
present respiratory disorder.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies 
should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to the 
diagnoses of all current respiratory 
disorders found to be present.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current respiratory 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.  The examiner 
should provide a rationale for the 
opinion.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


